Citation Nr: 1503100	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to July 1971.  In July 2014, he presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

For the entire period on appeal, diabetes mellitus has required regulation of activities but has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, or by complications that would be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.79, 4.119, Diagnostic Codes (DCs) 6006, 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his diabetes mellitus has worsened and that the criteria for a 40 percent rating are now met.  He has not asserted that the criteria for any rating higher than 40 percent are met.  In the April 2011 decision on appeal, the RO granted service connection for diabetic retinopathy as a noncompensable complication of diabetes mellitus.  

Diabetes mellitus is evaluated under DC 7913, which provide a 20 percent rating where diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet; a 40 percent rating where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; a 100 percent rating where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913.  

The rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).  

The Board finds that the terms "with" and "plus," as used in the rating criteria are the equivalent of "and," signifying that all of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied.  

While the Veteran was afforded VA examinations in August 2010 and October 2012 and both examiners found that regulation of activities was not necessary to treat diabetes mellitus, he has submitted a statement from his private physician dated in May 2014 which notes that "strict regulation of activities" is required.  Here, the evidence for and against the 40 percent criteria are in relative equipoise.  With resolution of all reasonable doubt in favor of the claim, the Board finds that regulation of activities is required, and the criteria for a 40 percent rating are met.  

The Board has considered whether any higher rating is warranted, but finds that the essential criteria for the 60 percent and 100 percent ratings are not met.  The Veteran has not asserted that a higher rating is warranted, and he has not described symptomatology that would support a higher rating.  As the rating criteria are successive, the determination of entitlement to any rating in excess of 40 percent turns on a finding that diabetes mellitus is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider.  

Here, there is no history of hospitalizations to treat episodes of ketoacidosis or hypoglycemic reactions.  The report of a VA examination in August 2010 reveals no history of inpatient or outpatient treatment for diabetic ketoacidosis or hypoglycemia.  The October 2012 VA examiner reported zero hospitalizations in the prior 12 months to treat diabetic ketoacidosis or hypoglycemia.  The August 2010 VA examiner also noted that the Veteran followed up monthly with his primary care physician for flares of diabetes mellitus.  The October 2012 examiner noted less than 2 visits per month.  A May 2004 examination report reveals physician visits every six months.  

Regarding the specific criteria for the 100 percent level, the evidence does not demonstrate progressive loss of weight and strength.  The October 2012 examiner found that there had not been progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.

The Board finds that the absence of episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider is conclusive regarding any ratings higher than 40 percent.  The successive nature of the criteria prohibits any higher ratings in the absence of these criteria.  Nevertheless, the Board has considered whether there are any compensable complications of diabetes mellitus which should be accorded a separate rating.  

The August 2010 VA examiner noted no diabetic skin changes, no erectile dysfunction, and no neuropathy.  While the Veteran had been diagnosed with essential hypertension, this has not been identified as a complication of diabetes mellitus.  The August 2010 examiner opined that diabetes mellitus, type 2, does not cause essential hypertension.  The cause is idiopathic.  

An August 2010 VA diabetic clinic note also reveals no neuropathy and no nephropathy, and included a finding of diabetes mellitus without complications.  The October 2012 VA examiner found that none of the following conditions were either present or due to diabetes mellitus: erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, stroke, skin conditions, or eye conditions other diabetic retinopathy.  The examiner also opined that hypertension was not aggravated by diabetes mellitus.  

While glaucoma was suspected in August 2010, it was not confirmed.  A March 2011 VA opinion was that the suspected glaucoma was less likely than not related to the diabetes.  The March 2011 opinion also found that a choroidal nevus of the right eye noted in February 2010 was not caused by or a result of the diabetes.  

Service connection has been granted for diabetic retinopathy with a noncompensable rating assigned.  Under DC 6006, retinopathy is rated either on the basis of visual acuity or on the basis of incapacitating episodes.  For the minimum 10 percent rating for incapacitating episodes, there must be incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  See 38 C.F.R. § 4.79, General Rating Formula for DCs 6000 through 6009.  

Here, there is no evidence of incapacitating episodes of retinopathy, including from the Veteran's assertions.  The August 2010 VA diabetes mellitus examiner described retinopathy as "mild."  The August 2010 VA eye examiner noted "mild" nonproliferative diabetic retinopathy in the left eye.  The August 2010 VA eye examiner noted retinal hemorrhages in the left eye consistent with mild nonproliferative diabetic retinopathy or ocular ischemic syndrome.  

Regarding visual acuity, an August 2009 VA eye clinic visit reveals corrected distant visual acuity of 20/20 in each eye.  In a February 2010 eye clinic note, corrected distant visual acuity was 20/25 in each eye.  Best corrected distant visual acuities in the August 2010 VA examination were 20/25+1 in the right eye and 20/20+2 in the left.  Corrected near visual acuities were 20/25 in the right eye and 20/20 in the left.  Under the schedule for rating Impairment of Central Visual Acuity, these findings equate to a 0 percent rating.  See 38 C.F.R. § 4.79.  Thus, there is no basis for a separate compensable rating for the service-connected diabetic retinopathy, and there are no other complications of diabetes mellitus that could be separately rated.  

In sum, while the criteria for a 40 percent rating are met, the weight of the evidence demonstrates that the criteria for any rating in excess of 40 percent are not met, and the criteria for assignment of separate compensable ratings for complications of diabetes mellitus are also not met.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the private physician, such as limitation on activities and number of physician visits per month, are "like or similar to" those explicitly listed in the rating criteria, which considers those criteria.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 40 percent rating is most appropriate.

In view of the circumstances, the Board finds that the rating schedule is adequate, as this is the Veteran's only service-connected disability, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment records, private treatment records identified by the Veteran, as well as his written assertions.

In addition, the Veteran was afforded two VA examinations to address the current manifestations and severity of his diabetes mellitus.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination.  The resulting findings are pertinent to the rating criteria and are consistent with the record.  He has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 40 percent rating, but no more, for diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


